Case 3:18-cv-04881-JSC Document 260-5 Filed 03/25/21 Page 1 of 5




                EXHIBIT D
    Case 3:18-cv-04881-JSC Document 260-5 Filed 03/25/21 Page 2 of 5




                                Services: Graphics
   Date                           Description              Hours    Amount
 3/3/2020   Services: Graphics: Project Meeting              0.5    $117.50
 3/3/2020   Services: Graphics: Project Meeting              0.5    $117.50
 3/3/2020   Services: Graphics: Development & Production    0.25     $58.75
 3/4/2020   Services: Graphics: Development & Production     2.5    $587.50
 3/4/2020   Services: Graphics: Development & Production     3.5    $822.50
 3/5/2020   Services: Graphics: Project Meeting             0.25     $58.75
 3/5/2020   Services: Graphics: Project Meeting             0.25     $58.75
 3/5/2020   Services: Graphics: Development & Production     3.5    $822.50
 3/6/2020   Services: Graphics: Project Meeting              0.5    $117.50
 3/6/2020   Services: Graphics: Development & Production    6.75   $1,586.25
 3/7/2020   Services: Graphics: Development & Production     5.5   $1,292.50
 3/8/2020   Services: Graphics: Development & Production    3.75    $881.25
 3/8/2020   Services: Graphics: Development & Production     7.5   $1,762.50
 3/9/2020   Services: Graphics: Project Meeting             0.75    $176.25
 3/9/2020   Services: Graphics: Development & Production     3.5    $822.50
 3/9/2020   Services: Graphics: Development & Production    6.25   $1,468.75
3/10/2020   Services: Graphics: Development & Production      5    $1,175.00
3/10/2020   Services: Graphics: Development & Production     2.5    $587.50
3/12/2020   Services: Graphics: Development & Production      5    $1,175.00
3/12/2020   Services: Graphics: Development & Production     2.5    $587.50
3/13/2020   Services: Graphics: Development & Production      4     $940.00
3/13/2020   Services: Graphics: Development & Production     1.5    $352.50
3/18/2020   Services: Graphics: Development & Production    1.75    $411.25
3/18/2020   Services: Graphics: Development & Production      3     $705.00
3/19/2020   Services: Graphics: Development & Production     2.5    $587.50
3/20/2020   Services: Graphics: Development & Production     3.5    $822.50
3/23/2020   Services: Graphics: Development & Production      2     $470.00
8/27/2020   Services: Graphics: Development & Production      4     $940.00
8/28/2020   Services: Graphics: Development & Production    2.25    $528.75
8/31/2020   Services: Graphics: Development & Production      3     $705.00
 9/1/2020   Services: Graphics: Development & Production    2.25    $528.75
 9/2/2020   Services: Graphics: Development & Production    1.75    $411.25
9/21/2020   Services: Graphics: Development & Production      1     $235.00
9/22/2020   Services: Graphics: Development & Production    0.25     $58.75
9/25/2020   Services: Graphics: Development & Production    7.25   $1,703.75
10/5/2020   Services: Graphics: Project Meeting               1     $235.00
10/5/2020   Services: Graphics: Development & Production      4     $940.00
10/5/2020   Services: Graphics: Development & Production      1     $235.00
10/6/2020   Services: Graphics: Project Meeting             0.75    $176.25


                                        1
     Case 3:18-cv-04881-JSC Document 260-5 Filed 03/25/21 Page 3 of 5




 10/6/2020   Services: Graphics: Project Meeting              0.5    $117.50
 10/6/2020   Services: Graphics: Development & Production     8.5   $1,997.50
 10/6/2020   Services: Graphics: Development & Production     0.5    $117.50
 10/7/2020   Services: Graphics: Development & Production    2.75    $646.25
 10/8/2020   Services: Graphics: Project Meeting              0.5    $117.50
 10/8/2020   Services: Graphics: Development & Production    3.25    $763.75
 10/8/2020   Services: Graphics: Development & Production      2     $470.00
 10/8/2020   Services: Graphics: Development & Production    7.75   $1,821.25
 10/9/2020   Services: Graphics: Development & Production    1.75    $411.25
10/11/2020   Services: Graphics: Development & Production    3.75    $881.25
10/12/2020   Services: Graphics: Development & Production    3.25    $763.75
10/12/2020   Services: Graphics: Development & Production    2.25    $528.75
10/13/2020   Services: Graphics: Development & Production      4     $940.00
10/13/2020   Services: Graphics: Development & Production    9.75   $2,291.25
10/13/2020   Services: Graphics: Development & Production     5.5   $1,292.50
10/14/2020   Services: Graphics: Project Meeting               1     $235.00
10/14/2020   Services: Graphics: Development & Production    5.25   $1,233.75
10/14/2020   Services: Graphics: Development & Production    6.25   $1,468.75
10/14/2020   Services: Graphics: Development & Production     5.5   $1,292.50
10/15/2020   Services: Graphics: Development & Production    7.75   $1,821.25
10/15/2020   Services: Graphics: Development & Production    9.75   $2,291.25
10/15/2020   Services: Graphics: Development & Production      7    $1,645.00
10/16/2020   Services: Graphics: Project Meeting               1     $235.00
10/16/2020   Services: Graphics: Development & Production      3     $705.00
10/16/2020   Services: Graphics: Development & Production     8.5   $1,997.50
10/17/2020   Services: Graphics: Development & Production    0.25     $58.75
10/17/2020   Services: Graphics: Development & Production     2.5    $587.50
10/18/2020   Services: Graphics: Development & Production    0.25     $58.75
10/18/2020   Services: Graphics: Development & Production     2.5    $587.50
10/19/2020   Services: Graphics: Project Meeting             0.75    $176.25
10/20/2020   Services: Graphics: Development & Production      6    $1,410.00
10/20/2020   Services: Graphics: Development & Production     0.5    $117.50
10/20/2020   Services: Graphics: Development & Production   11.25   $2,643.75
10/21/2020   Services: Graphics: Development & Production    0.75    $176.25
10/21/2020   Services: Graphics: Development & Production   16.75   $3,936.25
10/21/2020   Services: Graphics: Development & Production    4.75   $1,116.25
10/22/2020   Services: Graphics: Development & Production     2.5    $587.50
10/22/2020   Services: Graphics: Development & Production   13.75   $3,231.25
10/22/2020   Services: Graphics: Development & Production    6.25   $1,468.75
10/23/2020   Services: Graphics: Development & Production    2.25    $528.75
10/26/2020   Services: Graphics: Development & Production     0.5    $117.50



                                         2
     Case 3:18-cv-04881-JSC Document 260-5 Filed 03/25/21 Page 4 of 5




10/27/2020   Services: Graphics: Development & Production    0.25       $58.75
11/28/2020   Services: Graphics: Development & Production    2.75      $646.25
11/30/2020   Services: Graphics: Development & Production     7       $1,645.00
11/30/2020   Services: Graphics: Development & Production    9.25     $2,173.75
                              Total                         309.25   $72,673.75




                                         3
     Case 3:18-cv-04881-JSC Document 260-5 Filed 03/25/21 Page 5 of 5




                 Services: Technology and Video Synchronization
    Date                           Description                 Hours     Amount
  3/3/2020   Services: Technology: Database Work                  1      $235.00
  3/4/2020   Services: Technology: Database Work                3.25     $763.75
  3/6/2020   Services: Technology: Database Work                0.25      $58.75
 3/10/2020   Services: Technology: Database Work                 2.5     $587.50
 3/10/2020   Video Synchronization: Synchron Voice and Video              $72.44
 3/12/2020   Services: Technology: Database Work               10.25    $2,408.75
 3/12/2020   Services: Technology: Deposition Video Editing     6.75    $1,586.25
 3/12/2020   Services: Technology: Deposition Video Editing       2      $470.00
 3/13/2020   Services: Technology: Deposition Video Editing      8.5    $1,997.50
 3/26/2020   Services: Technology: Deposition Video Editing     3.25     $763.75
 3/27/2020   Total Video Synchronization Charges                          $72.44
 9/29/2020   Services: Technology: Trial Preparation             4.5    $1,057.50
 10/8/2020   Services: Technology: Deposition Video Editing       7     $1,645.00
 10/8/2020   Services: Technology: Project Meeting              0.75     $176.25
 10/9/2020   Services: Technology: Deposition Video Editing      4.5    $1,057.50
 10/9/2020   Services: Technology: Trial Preparation             1.5     $352.50
10/11/2020   Services: Technology: Deposition Video Editing       2      $470.00
10/12/2020   Services: Technology: Deposition Video Editing       2      $470.00
10/14/2020   Services: Technology: Trial Preparation            1.75     $411.25
10/15/2020   Services: Technology: Trial Preparation            0.75     $176.25
10/16/2020   Services: Technology: Trial Preparation             2.5     $587.50
10/18/2020   Services: Technology: Trial Preparation            4.25     $998.75
10/19/2020   Services: Technology: Presentation Support          7.5    $1,762.50
10/20/2020   Services: Technology: Deposition Video Editing       3      $705.00
10/20/2020   Services: Technology: Presentation Support         8.75    $2,056.25
10/21/2020   Services: Technology: Deposition Video Editing       2      $470.00
10/21/2020   Services: Technology: Presentation Support        10.75    $2,526.25
10/22/2020   Services: Technology: Deposition Video Editing       3      $705.00
10/22/2020   Services: Technology: Trial Preparation             2.5     $587.50
10/23/2020   Services: Technology: Presentation Support         10.5    $2,467.50
10/25/2020   Services: Technology: Trial Preparation             4.5    $1,057.50
10/26/2020   Services: Technology: Presentation Support         10.5    $2,467.50
10/27/2020   Services: Technology: Presentation Support         6.25    $1,468.75
                               Total                           138.5   $32,692.38




                                         4
